Case 8:20-cr-00344-CEH-AEP Document 19 Filed 12/04/20 Page 1 of 1 PagelD 36

 

 

 

AO 442 (Rev. 11/11) Arrest Warrant _ & fie Cr,
<7 4 44 B o
Oy LY;
UNITED STATES DISTRICT COURT “py, 1 8 pM
for the Us, °F 9,
a , AK OF p OG
Middle District of Florida a <i
f 1) .
United States of America
v. )
SERGIO LOHAN
)
)
)
Defendant ae
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Sergio Lohan >
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment © Superseding Indictment o Information... © Superseding Information © Complaint
Petition O Violation Notice... 3 Order of the Court

     
  

© Probation Violation Petition ( Supervised Release, Vidlat

yh

   

, a

 

This offense is briefly described as follows: & vi a 8
Production of child pornography in violation of 18US. C § 2251(a) and (e); sending obscene material’ ‘6: a minior | in
violation of 18 U.S.C. § 1470; and possession of child pornography in violation of 18 U.S.C. § 2252(8)(4\8) and 2). °

 

“a

 
  

co

 

a HI G9
Date: /f liglzo20 Melanie Bc.
Issuing officér’s signature
City and state: Tampa, Florida ELIZABETH WARREN, Clerk, United States District Court

 

 

Printed name and title

 

Return

 

This warrant was received on (date) \ \ a ae, , and the person was arrested on (date) \\-99-A®
at (city and state) “Tamora , L-

owe \VQD=3D fA

Arresting officer's signature

ro Fest Soames eller

Printed name and title

 

 

 
